

Exhibit 10.1




CORNING INCORPORATED


OFFICER SEVERANCE AGREEMENT




This Agreement, dated as of _______________ (the “Effective Date”), is entered
into between Corning Incorporated, a corporation organized under the laws of the
State of New York (“Corning” or the “Company”), and _______________ (the
“Executive”).


WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of an Involuntary Termination (as hereinafter defined) exists and
that the  occurrence of an Involuntary Termination can result in significant
uncertainties inherent in such a situation; and


WHEREAS, the Company has had both informal and formal practices in this area in
the past, and the Board has determined that it is in the best interest of the
Company and its stockholders to have clarity over the obligations of the Company
to the Executive as a result of an Involuntary Termination.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:




1.    TERM OF AGREEMENT.   This Agreement shall commence as of the Effective
Date and shall continue in effect until the December 31st following the
Effective Date.  The Agreement shall thereafter annually be automatically
extended until December 31 of the next following year unless either the Company
but only if the Company acts with respect to all officers of the same class as
the Executive with whom it has a substantially similar Agreement or the
Executive shall have given written notice to the other that the term of this
Agreement shall not be so extended by October 1 of a year; and provided this
Agreement shall end if the Executive leaves the employ of the Company for any
reason or if the Executive ceases to be an officer of Corning Incorporated or
Corning Cable Systems or a “shadow officer” if based outside the United
States.  In the event that Executive continues as an active employee of the
Company but ceases to be an officer or “shadow officer” of Corning Incorporated
or Corning Cable Systems, this Agreement shall become null and void and
Executive shall then be eligible for Corning’s standard severance policy
provided to other salaried employees upon the expiration of this Agreement.


2.    DEFINITIONS.
 
a.             ACCRUED COMPENSATION.  For purposes of this Agreement, “Accrued
Compensation” shall mean the following amounts earned or accrued through the
“Termination Date” (as hereinafter defined) but not paid as of the Termination
Date: (i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Company during the period ending on
the Termination Date, (iii) vacation pay, and (iv) the Executive’s bonus payable
for the year in which the Termination Date occurs under the annual Performance
Incentive Plan and GoalSharing plans (collectively, the “Bonus Plans”) based on
actual performance, pro-rated by multiplying such bonuses by a fraction whose
numerator is the number of months the Executive worked in the calendar year in
which the Termination Date occurred (counting those months up to the month end
that is closest to the Termination Date) and whose denominator is twelv
 
b.             BASE AMOUNT.  For purposes of this Agreement, “Base Amount” shall
mean the Executive’s annual base salary at the rate in effect on the Termination
Date, including all amounts of base salary that are deferred under the employee
benefit plans of the Company or any other agreement or arrangement.

© 2015 Corning Incorporated. All Rights Reserved.
 
65

--------------------------------------------------------------------------------

 

 
c.             BONUS AMOUNT.  For purposes of this Agreement, in the event that
the Executive is not the Company’s Chief Executive Officer or Chief Operating
Officer and the Executive’s base salary at all times in the calendar year of the
Termination Date is less than $599,000, “Bonus Amount” shall mean the
Executive’s Base Amount times the sum of a) Executive’s target percentage in
effect on the Termination Date under the Company’s Performance Incentive Plan,
and b) 5% (in lieu of GoalSharing award).
 
d.             CAUSE.  For purposes of this Agreement, “Cause” shall mean the
Executive’s:


 (i)   Conviction of or pleading guilty or no contest (or its equivalent) to a
felony or conviction of or pleading guilty or no contest (or its equivalent) to
a misdemeanor involving moral turpitude (from which no further appeals have been
or can be taken);


 (ii)   a material breach of Corning’s Code of Conduct;


 (iii)   gross abdication of his duties as an employee and officer of the
Company (other than due to the Executive’s illness or personal family problems),
which conduct remains uncured by the Executive for a period of at least 30 days
following written notice thereof to the Executive by the Company, in each case
as determined in good faith by the Company; or


 (iv)   misappropriation of Company assets, personal dishonesty or business
conduct which causes material or potentially material financial or reputational
harm for the Company.  For purposes of this Section 2(d), no act or failure to
act on the Executive’s part shall be deemed to be a termination for Cause if
done, or omitted to be done, in good faith, and with the reasonable belief that
the action or omission was in the best interests of the Company.
 
e.     INVOLUNTARY TERMINATION.  For purposes of this Agreement, an “Involuntary
Termination” shall mean that Executive’s employment with the Company is severed
by the Company for reasons other than Cause.  For purposes of clarification, an
Involuntary Termination does not include the following:


 (i)     a voluntary termination of employment (or resignation) by the Executive
for any reason;


 (ii)     the voluntary retirement of the Executive at or after age 55 (or
retirement at the eligible age under the terms of a Selective Voluntary Early
Retirement Program (SVERP) offered by the Company);


 (iii)     a termination of employment as a result of Disability or death of the
Executive;


 (iv)     Executive’s termination of employment as a result of a sale of all or
a part of its business (or otherwise where it merges, divides, consolidates or
reorganizes) and Executive has the opportunity to continue employment with the
buyer (or one of the resulting entities in any merger, division, consolidation
or reorganization) with comparable total compensation regardless of whether the
job or terms and conditions of employment are the same as applicable during the
Executive’s prior employment with Corning and regardless of whether the
individual accepts or rejects such employment opportunity; or


 (v)     a termination of employment in connection with a potential or following
an actual Change In Control of the Company to the extent Executive has a
separate Change In Control agreement with the Company which separately addresses
that situation.
 
f.              COMPANY.  For purposes of this Agreement, “Company” shall
include Corning’s “Successors and Assigns” (as hereinafter defined).

© 2015 Corning Incorporated. All Rights Reserved.
 
66

--------------------------------------------------------------------------------

 

 
g.             DISABILITY.  For purposes of this Agreement, “Disability” shall
mean a physical or mental infirmity which the Company reasonably believes is
expected to impair the Executive’s ability to substantially perform the
Executive’s duties with the Company for a period of: (i) one hundred eighty
(180) consecutive days; or (ii) 180 days during any twelve (12) month period,
and the Executive has not returned to full time employment prior to the
Termination Date as stated in the “Notice of Termination”.
 
h.             NOTICE OF TERMINATION.  For purposes of this Agreement, “Notice
of Termination” shall mean a written notice of termination of the Executive’s
employment from the Company, which notice indicates the date of the Executive’s
Involuntary Termination which shall be the date of the Executive’s involuntary
“separation from service”  with the Company within the meaning of Code Section
409A (the “Termination Date”), the benefits to be received by the Executive and
any applicable terms and conditions (which shall include a release of all claims
and liabilities arising out of Executive’s employment or termination of
employment, a non-compete agreement for two (2) years, a non-solicit agreement
and an ongoing requirement to protect the Company’s confidential information
(such release, non-compete agreement, non-solicit agreement and confidentiality
agreement are collectively referred to as the “Release”)).  Notwithstanding any
provision in this Agreement to the contrary, Executive shall not be entitled to
the benefits set forth in subsections 3(a)(ii), (iv), (vi) and (vii) and the
pro-rated bonus in subsection 3(a)(i) unless the Executive executes the Release,
and the Release becomes non-revocable within sixty (60) days after the
Termination Date.  If the Executive fails to execute the Release and the Release
does not become non-revocable within the time period specified in the preceding
sentence, the Executive shall forfeit all rights under this Agreement.
 
i.               SUCCESSORS AND ASSIGNS.  For purposes of this Agreement,
“Successors and Assigns” shall mean a corporation or other entity acquiring all
or substantially all of the assets and business of the Company whether by
operation of law or otherwise.
 
3.    SEVERANCE BENEFITS
 
a.             If, during the term of this Agreement, an Involuntary Termination
occurs, the Executive shall be entitled to the following compensation and
benefits (provided that the amounts described in subsections 3(a)(ii), (iv),
(vi), (vii) and the pro-rated bonus under the Bonus Plans in subsection 3(a)(i)
are subject to the Executive’s execution of the Release and the Release becoming
non-revocable within sixty (60) days after the Termination Date):


 (i)    The Company shall pay Executive all Accrued Compensation;


 (ii)    Executive shall receive an amount in accordance with the following:
 
          ·   If the Executive is not the Company’s Chief Executive Officer or
Chief Operating Officer and the Executive’s base salary at all times in the
calendar year of the Termination Date is less than $599,000, the Company shall
pay Executive two (2) times the sum of (A) the Base Amount, and (B) the Bonus
Amount;
 
          ·   If the Executive is the Company’s Chief Executive Officer, the
Company shall pay Executive six (6) times the Base Amount;
 
          ·   If the Executive is the Company’s Chief Operating Officer, the
Company shall pay Executive four (4) times the Base Amount;
 
          ·   If the Executive is not the Company’s Chief Executive Officer or
Chief Operating Officer and the Executive’s base salary at any time in the
calendar year of the Termination Date is equal to or greater than $599,000, the
Company shall pay Executive three-and-a-half (3.5) times the Base Amount.

© 2015 Corning Incorporated. All Rights Reserved.
 
67

--------------------------------------------------------------------------------

 

 
 (iii)   Executive shall receive all vested benefits earned under any
Company-sponsored retirement or benefit plan in accordance with the terms of
those plans;


 (iv)   Commencing on the Termination Date and continuing for a period that
shall not exceed one year, Executive shall be eligible for reasonable
comprehensive outplacement assistance up to a maximum benefit of 20% of the Base
Amount at the time of termination (but not to exceed $50,000).  The Company
shall pay the cost for such assistance, within one year after the date such
assistance commences, directly to an outside vendor selected by the Executive
and Company;


 (v)   The restrictions on any outstanding equity and other long-term incentive
awards, including stock options, restricted stock, incentive stock units and
cash performance units, granted to the Executive under the Company’s stock
option and other stock incentive plans shall be governed solely by the terms of
those specific plans and agreements;


 (vi)   For a number of months equal to twenty-four (24) months (the
“Continuation Period”), the Company shall continue on behalf of the Executive
and the Executive’s eligible dependents, the medical, dental and hospitalization
benefits provided (A) to the Executive at any time during the 90-day period
prior to the Involuntary Termination or at any time thereafter or (B) to other
similarly situated executives who continue in the employ of the Company during
the Continuation Period.  The coverage and benefits (including deductibles,
copays and employee contribution costs) provided in this Section 3(a)(vi) during
the Continuation Period shall be no less favorable to the Executive and the
Executive’s dependents than coverage provided to other similarly situated active
employees of the Company.  The Company’s obligation under this Section 3(a)(vi)
shall cease as soon as Executive becomes eligible for another employer’s
medical, dental and hospitalization benefits during the Continuation Period;


 (vii)   The Executive may request the Company to purchase the Executive’s
principal residence in the Corning, New York area.  Such purchase must take
place and be finalized in the calendar year following the year in which the
Termination Date occurs.  Such purchase shall be made at the residence’s
appraised value at the Termination Date, as determined in accordance with the
Company’s standard relocation policies in effect immediately prior to the
Termination Date.  The Company’s obligation under this section is solely limited
to a purchase of Executive’s principal residence as described above at the
appraised value and does not include any other costs that may be associated with
Executive’s decision to relocate (e.g., movement of household goods).
 
b.    The amounts provided for in subsections 3(a)(i) and 3(a)(ii) shall be paid
in a single lump sum cash payment within sixty (60) days after the Date of
Termination; provided that the bonus described in subsection 2(a)(iv) shall be
paid at the time such payments are made for other similarly situated executives
who participate in the Bonus Plans and in all instances before the date that is
two and one-half (2½) months after the end of the fiscal year to which the
bonuses relate.
 
c.             The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment.
 
        d.             Notwithstanding anything to the contrary in this
Agreement, to the extent that the total value of all cash and non-cash benefits
and payments provided to Executive under Sections 3(a)(ii), 3(a)(iv), and
3(a)(vi) exceeds 2.99 times the sum of (A) the Base Amount, and (B) the annual
target bonuses under the Bonus Plans, (this overall 2.99x value being referred
to as the “Maximum Amount”), then the payments and benefits provided under this
Agreement will be reduced or eliminated dollar-for-dollar as required to ensure
that the total value of all such payments and benefits provided under the
sections noted above do not exceed the Maximum Amount.   If any reductions are
required under this subsection, the Company shall reduce the payment under
subsection 3(a)(ii) to the extent so necessary.

© 2015 Corning Incorporated. All Rights Reserved.
 
68

--------------------------------------------------------------------------------

 



 
4.             EMPLOYMENT TAXES.  All payments made pursuant to this Agreement
will be subject to all applicable withholdings of income and employment taxes.


5.        SUCCESSORS; BINDING AGREEMENT.  This Agreement shall be binding upon
and shall inure to the benefit of the Company, its Successors and Assigns and
the Company shall require any Successors and Assigns to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place.  Neither this Agreement nor any right or interest hereunder
shall be assignable or transferable by the Executive or the Executive’s
beneficiaries or legal representatives.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal personal representative.


6.                 NOTICE.  For the purposes of this Agreement, notices and all
other communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Senior Vice President, Global Compensation & Benefits, Human
Resources and Diversity or the Senior Vice President, Human Resources of the
Company.


7.             NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company
(except for any severance or termination policies, plans, programs or practices)
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any other agreements with the
Company.  Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.


8.                 NO IMPLIED EMPLOYMENT RIGHTS.  Nothing in this Agreement
shall alter the Executive’s status as an “at will” employee of the Company or be
construed to imply that the Executive’s employment is guaranteed for any period
of time except as otherwise agreed in a written agreement signed by a duly
authorized officer of the Company.


9.             MISCELLANEOUS.  Except as expressly provided herein, no provision
of this Agreement may be modified, waived or discharged, unless such waiver,
modification or discharge is agreed to in writing and signed by the Executive
and the Company.  No waiver by either party hereto at any time of any breach by
the other party hereto, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


10.           GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without giving
effect to the conflict of law principles thereof.


11.           ARBITRATION.  Any dispute or controversy arising under or in
connection with the subject matter, the interpretation, the application, or
alleged breach of this Agreement (“Arbitrable Claims”) shall be resolved by
binding arbitration in New York City, New York, in accordance with the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association.  Arbitration shall be final and binding upon
the parties and shall be the exclusive remedy for all Arbitrable
Claims.  Notwithstanding the foregoing, either party may bring an action in
court to compel arbitration under this Agreement, to enforce an arbitration
award, or to seek injunctive relief.  THE PARTIES HEREBY WAIVE ANY RIGHT TO JURY
TRIAL AS TO ARBITRABLE CLAIMS.

© 2015 Corning Incorporated. All Rights Reserved.
 
69

--------------------------------------------------------------------------------

 



12.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


13.           ENTIRE AGREEMENT.  The parties agree that the terms of this
Agreement are intended to be the final expression of their agreement with
respect to the subject matter of this Agreement and may not be contradicted by
evidence of any prior or contemporaneous Agreement, except to the extent that
the provisions of any such agreement have been expressly referred to in this
Agreement as having continued effect.  Any and all previous agreements,
practices and programs between the Company and the Executive dealing with
severance or a Termination of Employment are null and void and given no effect
as of the Effective Date.


14.               COORDINATION WITH CHANGE IN CONTROL AGREEMENT.  No amounts or
benefits shall be provided to Executive under this Agreement in the event that
the Executive becomes entitled to benefits under a separate Change in Control
Agreement with the Company which separately addresses payments in that
situation.


15.               SECTION 409A.
 
a.             For purposes of this Agreement, “Section 409A” shall mean Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other authoritative guidance issued thereunder.  The benefits
under this Agreement are intended to either be exempt from the requirements of
Section 409A (e.g., the payments under subsections 3(a)(i), (ii) and (vi) are
intended to be exempt because they are intended to qualify as “short term
deferrals” within the meaning of Treasury Regulation Section 1.409A-1(b)(4), as
“outplacement benefits” under Treasury Regulation Section 1.409A-1(b)(9)(v)(A),
and/or as “certain welfare benefits” under Treasury Regulation Section
1.409A-1(a)(5)) or to comply with the requirements of Section 409A, and this
Agreement shall be interpreted and administered in accordance with that intent
so that no taxes are imposed on the Executive under Section 409A.  If any
provision of this Agreement would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict.  Any reference to “termination of employment” or similar term shall
mean “separation from service” as defined under Section 409A.
 
b.             The Company reserves the right, without the consent of the
Executive, to amend this Agreement at any time to comply with Section 409A and
the regulations and other authoritative guidance issued thereunder.
 
c.             The timing of all payments and benefits under this Agreement
shall be made consistent with the requirements of Section 409A to the extent
that Section 409A is applicable to payments under this Agreement.  Therefore,
notwithstanding any provision in this Agreement to the contrary, in the event
that the Executive is a “specified employee” (as defined in Section 409A), any
benefit or amount described in this Agreement that is nonqualified deferred
compensation within the meaning of Section 409A and that is to be made upon
separation from service shall be delayed until the date which is the first day
of the seventh month after the date the Executive separates from service (or, if
earlier, the date of the Executive’s death), if necessary to avoid any taxes
that would otherwise be imposed by Section 409A.

© 2015 Corning Incorporated. All Rights Reserved.
 
70

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.





 
Corning Incorporated:
           
By:
                                     
Executive:
                 

 
 

© 2015 Corning Incorporated. All Rights Reserved.
 
71

--------------------------------------------------------------------------------

 
